Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 25 November 1818
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					Dear Harriet
					Washington 25 Novbr. 1818
				
				I yesterday received your kind Letter in which you so feelingly lament the loss of Mrs. Adams—The loss to her family is irreparable and like yourself there is nothing I dislike so much as common public newspaper puffs which blazon virtues to the multitude who feel and respect them as little as if they never had existed and by whom they are no sooner read than forgotten—Hers were excellencies which were engraved in the hearts of those who know her and which could never be forgotten but in the pangs of expiring nature when all remembrance is passed and life is no more—They will dwell in the mind and operate on the heart as the evening breeze which succeeds a sultry day soothing the soul to peace by dwelling on the perfections she possessed in this world and from thence soaring into the contemplation of the exquisite all perfect happiness to which she is translated This consciousness my dear Harriet of the bliss she now enjoys ought to be to us a source of rejoicing instead and teach us to curb the grief which makes us lament her removal from our own Sphere in which there is so much of suffering—I beg you on no account to send any thing what ever by the Post I was very much astonished at receiving the Muslin as I supposed it would either come by George some private opportunity or by water with the things still to be sent by Mr. Cruft to whom I beg you to mention that we will thank him to send 6 or 8 lb of Chocolate Shells—I do not want the yet so you need not take any further trouble about itI am very to hear that Mr. Clark is so ill but I expected it—Give my love to your Mother The Boys must have a new Coat apiece to carry them through winter Black or Blue as they please—Ever yours
				
					L C Adams
				
				
			